DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-13 are pending, Claim 13 is withdrawn from further consideration due to non-election from a restriction, and Claims 1-12 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-12, drawn to a method for molding, classified in B29C45/14598.
Group II, Claim 13, drawn to an apparatus for molding, classified in B29C45/06.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as a process for molding contact lenses.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s representative, Atty. Edwin E. Voigt II, on Jan. 4, 2021 a provisional election was made with traverse to prosecute the invention of Group I, Claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 line 1 recites “effected”. Did the drafter of the claim mean “affected”. 
Claim 5 lines 1-2 recites “by molding the hub onto the tube” which seems to be extraneous given the next limitation is “by molding the hub to the plastic tube in a controlled manner”. Did the drafter of the claim mean to include both limitations?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 recites “creating a tip”. However Claim 1 already recites “molding a tip” in the line 5. Is this the same tip? A different tip? Thus, the claim is unclear and therefore indefinite. Dependent Claims 2-12 are indefinite as depending from an indefinite base claim.
Claim 11 line 1 recites “a vertical injection molding machine”. However, Claim 9 from which Claim 11 depends already recites “a vertical injection molding machine”. Are these the same machines? Different machines? Thus, the claim is unclear and therefore indefinite. Dependent Claim 12 is indefinite as depending from an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Trösken et al. (US 2019/0275294 A1, hereinafter “Trösken”, claims right of foreign priority to EP3536371A1 filed March 6, 2018 and discloses the relevant subject matter, certified copy attached), in view of Takemura et al. (US 2017/0151417 A1, hereinafter “Takemura”), and further in view of Nyman et al. (US 2016/0184551 A1, hereinafter “Nyman”).
Regarding Claim 1, Trösken discloses a micro-catheter (medical device) comprising a plastic tube on which may be injection molded a hub (Abstract; [0004-0006], [0017], [0021]). It is the Examiner’s position that because the article is a micro-catheter, the plastic tube is necessarily a micro plastic tube. Trösken does not disclose providing the tube, molding the hub, trimming the tube to a predetermined length, molding a tip onto the tube, and creating a tip that contains a micro orifice at a predetermined degree angle. 
In the same field of endeavor, medical device catheters, Takemura discloses a method for making a catheter (medical device) comprising positioning a catheter shaft (tube) in a mold, the catheter shaft possessing a proximal end portion and an axially extending catheter shaft lumen passing through the catheter shaft, with a core pin positioned in the lumen in the catheter shaft lumen, injecting the cavity with resin, allowing the resin in the cavity to cool to produce a resin hub that is fixed to the proximal end portion of the catheter shaft, and removing the catheter shaft and resin hub from the mold and removing the core pin from the catheter shaft lumen (Claim 17 of Takemura; [0059]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Trösken invention of a micro-catheter comprising a micro Takemura teaching of a method for injection molding a hub onto a catheter tube. One would be motivated to combine them by a desire to gain the benefit of when a medical instrument or the like is slid against the lumen of the catheter, particularly, when the medical instrument or the like is pulled backward, the separation of hub resin is unlikely to occur, and it is possible to prevent deformation of or damage to the catheter or the medical instrument which is caused by slide resistance or separation, as taught by Takemura [0008].
The combination Trösken and Takemura does not disclose trimming the tube to a predetermined length, molding a tip onto the tube, and creating a tip that contains a micro orifice at a predetermined degree angle. 
In the same field of endeavor, medical device catheters, Nyman discloses a method for producing a catheter, the method comprising providing a tubular shaft (tube) extending between a proximal end and a distal end, providing a tip and fixedly connecting the tip to the distal end of the tube (Claim 26 of Nyman). The catheter (1) comprises a rearward portion (proximal portion, 2) that may function as a connector (hub injection molded directly in place), an elongate shaft or tube (3) projecting forwardly from the proximal portion, an open-ended internal lumen extends towards a distal end to an eye or aperture (orifice, 4) ([0068]; [0076]; Fig. 1). At the distal end of the tube a tapering, angled tip (5) is arranged by injection molding ([0021]; [0068]; [0078]). The orifice may be arranged in the tip, in which case the lumen at least partly continues into the tip ([0069]; Fig. 4c). It is the Examiner’s position that one of ordinary skill in the art would recognize the obvious need for trimming the tube to a predetermined length for the benefit of properly injection molding the tip onto the tube. It is the Examiner’s position that because the tip is injection molded in a mold, and because the molded tip is tapering, angled tip, and because the lumen extends into the tip where the orifice is arranged, the molded tip would have an orifice at a predetermined degree angle. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Trösken and Takemura invention of a method as discussed above, with the Nyman teaching of injection molding a tip onto a tube with an extension of the lumen molded therein and to an orifice. One would be motivated to combine them by a desire to gain the benefit of a catheter which is easier to handle and which reduces the risk of injery when Nyman [0013]. It is the Examiner’s position that the orifice may be a micro-orifice when the combination Trösken and Takemura and Nyman is considered as a whole. 
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Trösken and Takemura and Nyman. The combination Trösken and Takemura and Nyman does not explicitly disclose the predetermined angle is 45 degrees. However, it is the Examiner’s position that arranging the orifice on the tip at a desired angle is a design choice that would be found obvious by one of ordinary skill in the art.
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by the combination Trösken and Takemura and Nyman. The combination Trösken and Takemura and Nyman does not explicitly disclose the micro orifice is between 0.008 to 0.012 inches in diameter. However, it is the Examiner’s position that the diameter of the orifice is a design choice that would be found obvious by one of ordinary skill in the art.
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by the combination Trösken and Takemura and Nyman. The combination Trösken and Takemura and Nyman does not explicitly disclose the plastic tube has a thin wall of about 0.003 inches. However, it is the Examiner’s position that the thickness of the wall is a design choice that would be found obvious by one of ordinary skill in the art.
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by the combination Trösken and Takemura and Nyman. Takemura further discloses the outer diameter of the core pin’s distal portion is substantially the same as the inner diameter of the catheter shaft ([0056]). It is the Examiner’s position that the depiction of Figures 5 and 6 show the mold cavity (65) and resin-filled molded cavity, respectively, and by the depiction it is implicit the plastic tube inner diameter is not affected by molding the hub to the plastic tube in a controlled manner (injection molding). Takemura further discloses deformation of or damage to the catheter or the medical instrument which is caused by slide resistance or separation is prevented ([0008]), thus preventing blow out, pull out, or fall out. 
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by the combination Trösken and Takemura and Nyman. Nyman
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by the combination Trösken and Takemura and Nyman. Trösken further discloses the catheter hub may comprise polycarbonate ([0021]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trösken et al. (US 2019/0275294 A1, hereinafter “Trösken”, claims right of foreign priority to EP3536371A1 filed March 6, 2018 and discloses the relevant subject matter, certified copy attached), in view of Takemura et al. (US 2017/0151417 A1, hereinafter “Takemura”) and further in view of Nyman et al. (US 2016/0184551 A1, hereinafter “Nyman”), and further in view of Rolsted et al. (US 2015/0051587 A1, hereinafter “Rolsted”).
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by the combination Trösken and Takemura and Nyman as discussed above. The combination Trösken and Takemura and Nyman does not disclose the limitations of Claim 8.
In the same field of endeavor, medical device catheters, Rolsted discloses a method for manufacturing a catheter, the catheter comprising a tubular portion for providing a fluid pathway, at one end of the tubular portion a tip portion with openings, and at the other end a connecting portion (hub) (Abstract; [0003]). The method steps comprise providing the tubular portion and in separate steps molding the tip onto one end and the hub onto the other end ([0005]). Alternatively, the catheter with hub and tip may be injection molded as a monolithic article ([0006]). One or more conical-shaped pins (107) may extend into the mold cavity into contact with a mold core to form openings (orifices, 204) ([0024]; Figs. 1,2). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Trösken and Takemura and Nyman invention as discussed above, with the Rolsted teaching of using conical-shaped pins for more orifices in the tip of the catheter. One would be motivated to combine them by a desire to gain the benefit of also aiding in stabilizing the core during injection molding, as taught by Rolsted [0024].

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trösken et al. (US 2019/0275294 A1, hereinafter “Trösken”, claims right of foreign priority to EP3536371A1 filed March 6, Takemura et al. (US 2017/0151417 A1, hereinafter “Takemura”) and further in view of Nyman et al. (US 2016/0184551 A1, hereinafter “Nyman”), and further in view of Kafrawy et al. (US 6,192,568 B1, hereinafter “Kafrawy”).
Regarding Claims 9-12, the limitations of Claim 1 from which Claims 9-12 depend are disclosed by the combination Trösken and Takemura and Nyman as discussed above. The combination Trösken and Takemura and Nyman does not disclose the limitations of Claims 9-12.
In the same field of endeavor, medical device catheters, Kafrawy discloses a shuttle mold system and vertical injection molding machine (170) comprising a turntable (172), a mold comprising at least two parts (160), an injection molding machine (174), and ejection apparatus (178) ([36-37]; Fig. 10). The shuttle mold system has one top section and at least two bottom sections (Fig. 10). The shuttle mold system is mounted in a vertical injection molding machine with at least two bottom sections mounted 180 degrees from each other on a rotating table and the top section mounted in a fixed position above the rotating table ([36-37]; Fig. 10). After molding, the table rotates 180 degrees for removal of parts and is capable of inserting fixtures for the next cycle ([36-37]; Fig. 10). It is the Examiner’s position that although Kafrawy discloses 4 stations around the turntable, one of ordinary skill in the art would have recognized the capability to produce using other numbers of stations around the turntable, such as 3 stations or 2 stations. Thus, the 180 degree motion recited in the limitations is implicitly disclosed.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Trösken and Takemura and Nyman invention as discussed above, with the Kafrawy teaching of a shuttle mold system with multiple stations on a turntable. One would be motivated to combine them by a desire to gain the obvious benefit of production economy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743